Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-20 filed on 2/24/22 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loretan et al. US Patent Application Publication Number 2011/0271304A1, hereinafter Loretan, in view of Cox et al., US Patent Application Publication Number 2010/0287588A1, hereinafter Cox.
Referring to claim 1, Loretan discloses an automated process executable by a streaming server (server 102) in communication with a video player device (device 105) over a network (network 100), the automated process (page 1 [0001], [0019], [0020], figures 1 and 2) comprising:
generating data for a user interface for display at the video player device (page 1 [0002], page 3 [0036], page 4 [0046], figures 3-7, generating customized TV guide to user), where the user interface includes: 
a plurality of row, each thumbnails in the plurality of row corresponding to a program channel of a plurality of program channels (page 3 [0032], figure 4a, 4d, programs channels ABC, CBS, NBC etc,; and each thumbnail contains the programs from the program channels) and wherein each of the plurality of rows includes:
an indication of program content for a past time slot (figure 6b, page 3 [0040], 4pm and earlier), the past time slot corresponding to a period that has ended (time line 601 includes navigation arrows 603, which allow user to decrement the listing time by set amount to quickly scroll through the other times of the day for the listings);

an indication of program content for a future time slot (figure 6b, page 3 [0040], 6 pm and later), the future time slot corresponding to a period that has not started (time line 601 includes navigation arrows 603, which allow user to advance the listing time by set amount to quickly scroll through the other times of the day for the listings); and
receiving a user input via the user interface to select a program channel in the plurality of program channels (page 3 [0031], figure 4a, selecting a thumbnail/program channel to view).
Loretan does not explicitly teach the plurality of row oriented horizontally, and each of the plurality of rows corresponds to a program channel of a plurality of channels, the indication of program content for the past time slot disposed in the row, an indication of program content for a current time slot disposed in the row and adjacent the indication of program content for the past time slot, and the indication of program content for the future time slot disposed in the row and adjacent the indication of program content for the current time slot.
Cox discloses a plurality of row oriented horizontally (figure 9, all channels in the TV program are oriented horizontally), and each row in the TV guide corresponds to a program channel of a plurality of channels (figure 9, each row represents a channel, e.g. channel 132-137), the indication of program content for the past time slot disposed in the row (figure 9, 10:30pm shows the corresponding TV program), an indication of program content for a current time slot disposed in the row and adjacent the indication of program 
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of organizing each row of the plurality of rows to correspond to a program channel and display time sequence to future times horizontally from left to right as the time advance of Cox into Loretan, because Loretan discloses generating TV guide to present o user for viewing selection, and Cox  suggests to present the TV program horizontally with time slots going from left to right as time advances (figure 9).
A person with ordinary skill in the art would have been motivated to make the modification to Loretan to provide an user friendly presentation of program channel to user for easy navigation.  
Referring to claim 2, Loretan in view of Cox discloses the automated process of claim 1 wherein the user interface further includes a highlighted indication of current program content in each of the plurality of rows (figure 4a, page 3 [0031], the selected element is highlighted).
Referring to claim 3, Loretan in view of Cox discloses the automated process of claim 2 wherein the highlighted indication of current program content comprises a display of different color relative to other portions of the row (figure 4a, page 3 [0031], the selected element is highlighted with color).
Referring to claim 4, Loretan in view of Cox discloses the automated process of claim 2 wherein the highlighted indication of current program content comprises a display of different intensity relative to other portions of the row (figure 4a, page 3 [0031], element 402).
Referring to claim 5, Loretan in view of Cox discloses the automated process of claim 1, wherein the user interface further includes a current time indicator proximate the plurality of rows (figure 4a, page 3 [0031], 4pm, 5pm, 6pm).
Referring to claim 6, Loretan in view of Cox discloses the automated process of claim 5 wherein the current time indicator comprises a line extending over the plurality of rows (figure 4a, each time contains multiple rows).
Referring to claim 7, Loretan in view of Cox discloses the automated process of claim 1 wherein the user interface facilitates a user input to increase or decrease a number of rows in the plurality of rows (page 4 [0046], customized listing with specified channels would increase or decrease a number of rows in the plurality of rows).
Referring to claim 8, Loretan in view of Cox discloses the automated process of claim 1 wherein the user interface is configured to increase or decrease a number of past time slots indicated in each of the plurality of rows responsive to a user input (page 3 [0040], page 4 [0046], customized listing with specified time range).
Referring to claim 9, Loretan in view of Cox discloses the automated process of claim 1 wherein the user interface is configured to increase or decrease a number of future time slots indicated in each of the plurality of rows responsive to a user input (page 3 [0040], page 4 [0046], customized listing with specified time range).
Referring to claim 10, Loretan in view of Cox discloses the automated process of claim 1 further comprising streaming the selected program channel as a video stream from the streaming server to the video player device (page 3 [0036], user selects to view the selected video would trigger a video stream from the streaming server to the video player device).
Referring to claims 11-20, the claims encompass the same scope of the invention as that of the claims 1-10.   Therefore, claims 11-20 are rejected on the same ground as the claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





Liang-che Alex Wang 
March 27, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447